Exhibit 10.1

 

ROLLINS, INC.

 

TIME-LAPSE RESTRICTED STOCK AGREEMENT

 

TIME-LAPSE RESTRICTED STOCK AGREEMENT made as of the          day of
              , 20    , between Rollins, Inc., a Delaware corporation
(hereinafter called the “Company”), and «First_Name» «Last_Name», an employee of
the Company or one or more of its subsidiaries (hereinafter called the
“Employee”).

 

WHEREAS, the Company desires to grant to the Employee, as an incentive for
Employee to promote the interests of the Company and its subsidiaries, «Shares»
shares of its Common Stock, par value $1.00 per share (hereinafter called the
“Common Stock”), subject to certain continued employment and vesting criteria,
pursuant to the terms and provisions of the Company’s 2008 Employee Stock
Incentive Plan (hereinafter called the “Plan”), as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:

 

THE PLAN.  This Agreement is made pursuant to and in accordance with the terms
and provisions of the Plan.  Anything in this Agreement to the contrary
notwithstanding, the terms and provisions of the Plan, all of which are hereby
incorporated herein by reference, shall be controlling in the event of any
inconsistency herewith.

 

1.                                      ADMINISTRATION.  The Plan shall be
administered by a committee of the Board of Directors of the Company,
hereinafter referred to as the “Compensation Committee”, unless administration
of the Plan is assumed by the Board of Directors of the Company.  The
Compensation Committee is authorized and empowered to administer and interpret
the Plan and this Agreement.  Any interpretations of this Agreement or of the
Plan made by the Compensation Committee shall be final and binding upon the
parties hereto.

 

2.                                      GRANT OF TIME-LAPSE RESTRICTED STOCK. 
Effective as of                       , 20       (the “Grant Date”), the Company
hereby irrevocably grants to the Employee «Shares» shares of Common Stock, which
shares are subject to satisfaction of the vesting requirements and the terms and
conditions hereinafter set forth (such shares of Common Stock being hereinafter
referred to in the aggregate as the “Time-Lapse Restricted Stock”).

 

3.                                      SERVICE/EMPLOYMENT; VESTING.

 

(a)         All Time-Lapse Restricted Stock shall vest as follows:       
percent effective on the              anniversary of the Grant Date, then       
percent annually thereafter, and will be fully vested by the           
anniversary of the Grant Date, but only if, through such date, Employee shall
have been in the continuous employ of the Company or a subsidiary thereof, in a
position of equivalent or greater responsibility as on the Grant Date.

 

1

--------------------------------------------------------------------------------


 

If Employee’s employment with the Company terminates at any time prior to the
vesting pursuant to this Section 3 of the Time-Lapse Restricted Stock issued
hereunder, he or she shall forfeit all unvested Time-Lapse Restricted Stock,
unless the Employee’s employment terminates due to his or her (i) Normal
Retirement (as defined in the Plan), in which case a portion of such unvested
Time-Lapse Restricted Stock pursuant to this Agreement may vest if the Employee
has been employed more than                months since the Grant Date.  In the
case of Normal Retirement, the number of shares to vest immediately will be
determined by prorating the shares for the current vesting period, defined as
the                  month period prior to each specified anniversary date of
this Agreement, on the basis of the number of whole months Employee is employed
by the Company during the current vesting period. Note: No shares issued
pursuant to this Agreement will vest in the event of Normal Retirement during
the first                months after the Grant Date or (ii) permanent
Disability (as defined in the Plan), in which case a portion of such unvested
Time-Lapse Restricted Stock pursuant to this Agreement may vest.  In the case of
permanent Disability, the number of shares to vest immediately will be
determined by prorating the Time-Lapse Restricted Stock by dividing the total
number of months elapsed from the Grant Date to the date of permanent Disability
by 72, multiplying the result by the aggregate amount of Time-Lapse Restricted
Stock pursuant to this Agreement, and reducing the result by any previously
vested shares pursuant to this Agreement, if any, or (iii) death, in which case
all unvested Time-Lapse Restricted Stock shall vest immediately.  The transfer
of employment by Employee between the Company and a subsidiary thereof shall not
be deemed a termination of employment under the Plan or this Agreement.

 

(b)                                 Upon the occurrence of a Change in Control,
as determined by the Board of Directors, all unvested Time-Lapse Restricted
Stock shall vest immediately.

 

4.                                      ESCROW; DIVIDENDS AND VOTING RIGHTS. 
Prior to the completion of the vesting periods referenced in Section 3 above,
all shares of Time-Lapse Restricted Stock shall be held in escrow by the Company
for the benefit of Employee.  During such period, prior to any forfeiture of the
shares, Employee shall receive all cash dividends declared with respect to the
shares held as of the record date and shall have the right to exercise all
voting rights with respect to the shares.  At the discretion of the Company, any
share certificates so held in escrow shall be inscribed with a legend
referencing the transfer restrictions contained in this Agreement and any other
applicable transfer restrictions.  Any share certificates issued pursuant to a
stock split or as dividends with respect to the Time-Lapse Restricted Stock held
in escrow shall also be held in escrow on the same terms as the Time-Lapse
Restricted Stock and shall be released at the same time as, and subject to the
same risk of forfeiture as, the shares with respect to which they were issued. 
Any issued Time-Lapse Restricted Stock which the Employee does not forfeit
pursuant to Section 3 above shall be transferred to the Employee free of any
forfeiture conditions under the Plan or this Agreement as soon as practicable
after the service vesting condition under Section 3 above has been satisfied or
no longer applies;

 

2

--------------------------------------------------------------------------------


 

provided, however, that if the Compensation Committee at any time before such
transfer reasonably determines that the Employee might have violated any
applicable criminal law, the Compensation Committee shall have the right to
cause all of Employee’s Time-Lapse Restricted Stock then held in escrow to be
forfeited, without regard to whether (i) Employee has satisfied the service
vesting condition set forth in Section 3 before the date the Compensation
Committee makes such determination, or (ii) Employee’s employment is (or might
have been) terminated as a result of such conduct.

 

5.                                      NON-TRANSFERABILITY.  No Time-Lapse
Restricted Stock granted pursuant to this Agreement shall be assignable or
transferable, and such Time-Lapse Restricted Stock shall not be subject to
execution, attachment or other process, until that date on which the Time-Lapse
Restricted Stock vests pursuant to Section 3 above.  Any attempt by the employee
to alienate, assign, pledge, hypothecate or otherwise dispose of the Employee’s
interest in this Agreement or any Restricted Stock prior to its becoming fully
vested shall be ineffective and shall permit the Company to terminate this
Agreement and cause the forfeiture of any unvested shares.  The Company may, at
its discretion, place a legend to such effect on the certificates representing
the shares of Time-Lapse Restricted Stock and issue appropriate stop transfer
instructions to the Company’s transfer agent.

 

6.                                      CHANGE IN CAPITALIZATION.  If there are
any changes in the capitalization of the Company affecting in any manner the
number or kind of outstanding shares of Common Stock of the Company, whether
such changes occur by declaration of a stock dividend or stock split or in the
event of any merger, reorganization, consolidation, or similar event, such
substitute or adjustment shall be made in the shares subject to this Time-Lapse
Restricted Stock award as may be determined to be appropriate by the
Compensation Committee, in its sole discretion, provided that the number of
shares subject to any Award shall always be a whole number.  To the extent that
the foregoing adjustments relate to stock or securities of the Company, such
adjustments shall be made by the Board of Directors, whose determination in that
respect shall be final, binding and conclusive.  The Compensation Committee need
not treat other holders of Time-Lapse Restricted Stock in the same manner as
Employee is treated.

 

7.                                      REQUIREMENTS OF LAW.  If any law,
regulation of the Securities and Exchange Commission, or any regulation of any
other commission or agency having jurisdiction shall require the Company or the
Employee to take any action prior to the issuance or release from escrow of any
shares of Time-Lapse Restricted Stock, then the date upon which the Company
shall deliver or cause to be issued or released from escrow the certificate or
certificates for such shares of Time-Lapse Restricted Stock shall be postponed
until full compliance has been made with all such requirements or law or
regulations.  Further, at or before the time of issuance of any shares of
Time-Lapse Restricted Stock, the Employee shall, if requested by the Company,
deliver to the Company his/her written statement that he/she intends to hold
such shares for investment and not with a view to resale or other distribution
thereof to the public.  Further, in the event the Company shall determine that,
in compliance with the Securities Act of 1933, as amended, or other applicable
statute or regulation, it is necessary to register any of the shares of
Time-Lapse Restricted Stock, or to qualify any such shares for exemption from

 

3

--------------------------------------------------------------------------------


 

any of the requirements of the Securities Act of 1933, as amended, or other
applicable statute or regulations, then the Company shall take such action at
its own expense, but not until such action has been completed shall the shares
be issued in the name of the Employee.

 

8.                                      WITHHOLDING.  The Company shall have the
power and the right to deduct or withhold or require an Employee to remit to the
Company, an amount (including any shares of Common Stock withheld as provided
herein) sufficient to satisfy Federal, state and local taxes (including the
Employee’s FICA obligation) required by law to be withheld with respect to
vesting of Time-Lapse Restricted Stock pursuant to this agreement.  With the
Company’s consent, the Employee may elect that such tax-withholding requirements
be satisfied, in whole or in part, (1) by tendering shares of Common Stock held
by the Employee at least twelve (12) months prior to their tender or (2) through
a reduction in the number of shares of Time-Lapse Restricted Stock issued or
transferred to the Employee.  Any such election shall be irrevocable, made in
writing and acknowledged by the Employee.  The Company reserves the right to
reduce the number of shares of Time-Lapse Restricted Stock issued or transferred
to the Employee in order to satisfy such minimum applicable tax withholding
requirements.

 

9.                                      NO EFFECT ON EMPLOYMENT.  Nothing herein
shall be construed to grant Employee the right to continued employment with the
Company or to limit or restrict the right of the Company or any of its
subsidiaries to terminate an Employee’s employment at any time, with or without
cause, or to increase or decrease the compensation of the Employee from the rate
in existence at the date hereof.

 

10.                             GOVERNING LAW.  This Agreement and all awards
made and actions taken hereunder shall be governed by and construed in
accordance with the Delaware General Corporation Law, to the extent applicable,
and in accordance with the laws of the State of Georgia in all other respects.

 

IN WITNESS WHEREOF, the Company has caused this Time-Lapse Restricted Stock
Agreement to be duly executed by an authorized officer, and the Employee has
hereunto set his/her hand, all as of the day and year first above written.

 

 

ROLLINS, INC.

 

 

 

 

 

By:

 

 

Its: President

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Employee Signature

 

 

 

 

 

Employee Printed Name

 

5

--------------------------------------------------------------------------------